The Law Office of

Rehan Nazrali, Esq.

305 Broadway « 14th SO maitorks NY10007 Tel: (246) 331-9378 « Fax: (646) 572-8768
7 t .com

   

December 10, 2019

 

 

 
  

yee SO ORDERED ,
BY ECF oe ry kgdpeee
Judge George B. Daniels Lo : ae
United States District Court DEC 1 1 2N19 The Debember 19, 2018 f sete
Southern District of New York conferere panes nS Ho var Gh
500 Pearl Street (Ma SL pac «ne ae bane 1 at 9:30.84 nbs Das,
New York, New York 10007 7

  

6. =
 GEDRGE B. DANIELS”

Re: Tounkara v. Rep of Senegal et al
Civ. No. 19-CV-9029 (GBD)

Dear Honorable Judge Daniels:

The undersigned represents Plaintiff in the above-referenced action and writes this letter to
request an adjournment of the initial pre-trial conference and a further extension of time to serve the
remaining defendant, the Republic of Senegal. As such, defendants Permanent Mission of Senegal to
the United Nations and Papa Gualo Ndiaye were both served on 11/25/2019 and have not filed any
answers as of yet, thus making it impractical to hold the pre-trial conference on 12/19/2019.
Accordingly, Plaintiff requests a 60 day adjournment so as to permit the served defendants to file their
Answers or for Plaintiff to file a dispositive motion thereof.

Further, Plaintiff has reached out to the American Embassy in Senegal to obtain the
information regarding process of service on the Republic of Senegal, not a party to the Hague
Convention, and has been informed that process will be accepted by the Ministry of Interior. However,
Plaintiff has not yet been able to obtain a name and or address from the Ministry of Interior and though
counsel has made several attempts he has not yet been able to locate the person and place for service.
Notwithstanding same, your affirmant is pursuing multiple sources of information in this matter and
believes that he will be able to effectuate service within at least the next 90 days on defendant Republic
of Senegal.

Accordingly, thus, Plaintiffs counsel respectfully requests a 60 day adjournment of the pre-trial
conference and a further extension of at least 90 days to serve Defendant Republic of Senegal.

Respectfully,

[S/

 

Rehan Nazrali Esq
